Title: From George Washington to Elias Dayton, 11 May 1781
From: Washington, George
To: Dayton, Elias


                        Dear Sir

                            Head Quarters New Windsor 11th May 1781
                        
                        I last night recd your favr of the 9th. The intelligence you communicate is interesting and what you will be
                            pleased either to confirm or contradict as speedily as possible and with as much precision as you can as to the number of
                            ships of War—Troops and destination—The number of ships of the line mentioned by your informant must be false except the
                            enemy have received a reinforcement.
                        I have given orders to the Commy of prisoners to permit Majr and Ensign de Meibom to return to New York upon
                            parole.
                        Upon your recommendation I have pardonned Kent and have directed him to be transferred to one of the
                            Continental ships of War as you desire.
                        It is ever disagreeable to me to detach Corps if it can be avoided, but from the nature of our service so
                            many small posts and Guards are necessary that the evil must be submitted to. The Adjt Genl makes weekly complaints to me
                            that he cannot obtain a return of your line, which must be owing to the neglect of the commanding officer. If your health
                            does not permit you to attend to this matter yourself, you will make a point with the next in command to have the returns
                            regularly forwarded upon pain of being called to a disagreeable account for a non compliance.
                        You will be pleased to have Mr Adam the Dy Commy of prisoners arrested and brought to trial at Morris Town
                            upon the following Charges.
                        1st For receiving from Isaac Frazee a Gratuity for promoting the Exchange of his Brother John Frazee.
                        2d For purchasing or being concerned in conveying from persons within the Enemy’s lines British
                            Goods—contrary to the Laws of the State of New Jersey and against the spirit of repeated General Orders.
                        Mr Isaac Frazee must be summoned to support the 1st Charge and Mr Matthias Halstead the 2d. I am Dear Sir yr
                            most obt Servt.

                
                        
                    